301 F.2d 311
UNITED STATES of America, Plaintiff-Appellee, andTaylor Machinery Company, Defendant-Appellee,v.HARTFORD ACCIDENT AND INDEMNITY COMPANY, Defendant-Appellant.
No. 14684.
United States Court of Appeals Sixth Circuit.
April 9, 1962.

Appeal from the United States District Court for the Western District of Tennessee Western Division, at Memphis.
Charles C. Crabtree, Memphis, Tenn., for defendant-appellee.
Robert Fargarson, Memphis, Tenn., Neely, Green & Fargarson, Memphis, Tenn., on brief, for defendant-appellant.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
THIS CAUSE came on to be heard upon the record and the briefs and arguments of counsel, and it appearing that this cause was submitted for decision to the District Judge upon a stipulation of facts, and this Court being of the opinion that the judgment entered in the District Court by Judge Marion S. Boyd was correct.


2
NOW, THEREFORE, IT IS ORDERED that the judgment of the District Court be, and it is, hereby affirmed.